EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 5-6, 8-10, 15-16, 18-19, 21-31 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Lea discloses: a method of controlling a first media playback system comprising a first playback device and a second playback device (fig.17B, col.27:15-25 shows possible playback system configuration including a controller / display device 301 alongside various playback devices (Device 0-3, e.g., playback devices such as CD, VCR, TV, etc. (fig.1B)), the method comprising:
displaying, via a legacy control application installed on a device, a first control interface comprising first playback controls operable to control the first playback device in performing a set of legacy playback functions, wherein the first playback device comprises legacy player software compatible with the set of legacy playback functions supported by the legacy control application (col.19:41-70 describes the instantiation of an initial default GUI (i.e., including GUI icons) via the DCM (Device Control Module) operating at level 1 or generic interoperability; see also fig.12A-B, col.25:10-20 showing possible GUI manifestations; hence, displaying via an original, broadly compatible legacy application installed on a control device (e.g., Set top box) the first level 1 legacy interface with generic or basic playback controls, the playback control being compatible with the application);
(i) determining that the first playback device is hardware-compatible with the production player software, wherein the production player software is compatible with a set of production playback functions supported by a production control application (fig.15:1503-1504, col.26:5-25: decision branches 1503-1504 constitute determination of whether a level 2 DCM software exists (level 2  and (ii) determining that the second playback device is hardware-incompatible with the production player software (fig.15: 1503-1504: No branches, i.e., the received data does not include the updated software that would be implemented on the hardware of the second device, hence, determining no), wherein the legacy playback functions are a subset of the production playback functions (col.14:60-col.15:20; col.17:1-30, col.19:15-30, col.21:30-40: generic DCM software constitute legacy operations general to all devices, which the full set of specific DCM level 2 functions extend, hence, the former being a subset of the latter);
based on determining that the first playback device is hardware-compatible with the production player software, causing migration of the first media playback system to the production player software (fig.15: 1505-1507; col.26:25-40: instructions to migrate to new DCM), wherein causing migration of the first media playback system2Application No.: 16/435,13019-0301 (MBHB 19-457) comprises at least one instruction to (i) replace the legacy player software with the production player software (fig.15:1505-1507, col.26:25-40 unlinking prior versions to replace with updated version);
based on determining that the second playback device is hardware-incompatible with the production player software, sending, via the network interface, instructions to form a second media playback system comprising the second playback device (fig.15:1503-1504, 1510: NO branch, 1540: instructions to follow no branch and remain on legacy media playback system; after this point, any playback command (such as issued via GUI’s of figs.12A-B), col.25:10-25 would cause the second media playback device to form a second media playback system, i.e., for purposes of carrying out playback commands, the formation based on the determination of remaining on the legacy DCM), wherein the second playback device is hardware-compatible with the legacy player software (figs.12A-B: operation of device as normal);
after the second media playback system is formed, displaying, via the legacy control application installed on the device, a second control interface comprising second playback controls operable to control the second playback device in performing the set of legacy playback functions, wherein the second playback device comprises the legacy player software compatible with the set of legacy playback functions supported by the legacy control application (fig.15:1510: continue access (even after the other device is updated) including various GUI functions (see figs.12A-B) via legacy DCM, see col.14:60-col.15:20, cited above), wherein the legacy control application is configured to control only the second media playback system (fig.15:1510: first playback device in second system no longer being controlled by legacy DCM such as lvl.1 DCM); and
after the production player software is installed on the first playback device and the second media playback system is formed, displaying, via the production control application installed on the mobile device, a third control interface comprising third playback controls operable to control the first playback device in performing the set of production playback functions (fig.15:1510: access post update using new DCM, including various GUI functions (see figs.12A-B) via new DCM, see col.14:60-col.15:20, col.25:30-40, cited above, the new DCM providing additional interfaces), wherein the production control application is configured to control only the first media playback system (fig.15:1510: as only the first application has been updated to the new DCM, the new DCM only controls the second media playback system).
Willis discloses: the application is installed on a mobile device (fig.1:100, 0027: smartphone for controlling appliances fig.1:120); receiving, via the control application, input data representing a command to migrate the first media playback system to the production player software; wherein the determination occurs based on receiving the input data representing a command to migrate the media playback system to the production player software (figs.5-6, 0046: receiving user input initiating migration command and executing migration based on the command); wherein causing migration of the first media playback system to the production player software comprises sending, via the network interface, one or more instructions to cause the migration (figs.5-6, 0058-60: responsive to determining readiness for update, sending to the mobile device indication of readiness, upon which the mobile device sends the instructions to perform update), where the sending via the network interface comprises sending to the first playback device said instructions (0064-66: sending instructions to device to perform updates.

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 9, 19, 24 as a whole. Thus, the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263(303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143